Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States: Whether defendant’s right to due process of law under the Fourteenth Amendment and Ms right to counsel under the Sixth Amendment had been adversely affected by the use of a conviction by a military court-martial proceeding (wherein the commissioned officer who represented defendant had no legal training and was not admitted to the Bar of any State) to augment punishment in connection with defendant’s conviction of grand larceny in New York State. The Court of Appeals held that there was no violation of defendant’s constitutional rights under the Sixth or Fourteenth Amendments. [See 22 N Y 2d 723.]